IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RHONALDO A. SILABAN, M.D.,                  :   No. 29 MAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
BUREAU OF PROFESSIONAL AND                  :
OCCUPATIONAL AFFAIRS, STATE                 :
BOARD OF MEDICINE,                          :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.